Citation Nr: 0423384	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-12 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than August 18, 
1997, for a grant of service connection for bilateral pes 
planus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from June to August 1943. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in May 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which granted service connection for 
bilateral pes planus, effective from August 18, 1997, the 
date of receipt of reopened claim for service connection.  In 
June 2002, the veteran entered a notice of disagreement with 
the effective date assigned by this decision; the RO issued a 
statement of the case in August 2002; and the veteran entered 
a substantive appeal, on a VA Form 9, which was received in 
August 2002.  In October 1999, the veteran appeared and 
testified at a personal hearing at the RO. 


FINDINGS OF FACT

1.  All evidence necessary to decide the earlier effective 
date claim on appeal has been obtained, and the RO has 
notified the appellant of the evidence needed to substantiate 
the earlier effective date claim addressed in this decision. 

2.  In August 1952, the Board denied service connection for 
bilateral pes planus.

3.  In May 1966, the veteran entered a claim to reopen 
service connection for bilateral pes planus; a January 1967 
RO rating decision denied reopening of a claim for service 
connection for bilateral pes planus; by letter issued on 
January 31, 1967, the RO notified the veteran of this 
decision, and of the right to appeal the decision; the 
veteran entered a notice of disagreement with this decision 
in February 1967; the RO issued a statement of the case in 
March 1967, but as the veteran failed to enter a timely 
substantive appeal to this rating decision, it became final. 

4.  The veteran reopened his claim for service connection for 
bilateral pes planus on August 18, 1997; a subsequently 
received private medical opinion dated in November 1997 and 
received at that time is the earliest dated competent 
evidence linking the veteran's bilateral pes planus to 
service.     


CONCLUSION OF LAW

The criteria for the grant of an effective date prior to 
August 18, 1997 for an award of service connection for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5108, 5110, 5111, 7104, 7105 (West 2002); 
38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.400(q)(ii), (r), 20.1100, 20.1103 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment and, in the present case, compliance is required 
with the notice and duty to assist provisions contained 
therein.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  

In the rating decision, statement of the case, and 
supplemental statement of the case, the RO advised the 
veteran of what must be demonstrated to establish an 
effective date earlier than August 18, 1997 for a grant of 
service connection for bilateral pes planus.  A December 2003 
RO letter notified the veteran what must be demonstrated to 
establish an effective date earlier than August 18, 1997 for 
a grant of service connection for bilateral pes planus, 
advised the veteran what evidence had been received, that VA 
would request any information or evidence the veteran wanted 
VA to obtain, including any medical evidence from his doctors 
or health care providers about which he told VA, and 
requested the veteran to provide information regarding 
medical treatment; the RO sent a VA Form 21-4142 
(Authorization and Consent to Release Information to VA) and 
a VA Form 21-4138 for this purpose.  In the August 2002 
statement of the case, the RO also provided the veteran with 
a copy of the VCAA regulations.  Thus, the veteran has been 
advised which portion of evidence is to be provided by him 
and which portion VA will attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a).  These documents show that the 
appellant was notified of the evidence needed to substantiate 
his claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio, 
16 Vet. App. at 183. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In Pelegrini II, the Court made 
it clear that where, as in this case, notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial RO 
decision had already occurred.  In addition, the Court 
acknowledged that the VA Secretary could show that the lack 
of a pre-AOJ decision notice was not prejudicial to the 
appellant; the Court noted that the doctrine of harmless 
error is to be used "when a mistake of the administrative 
body is one that clearly had no bearing on the procedure used 
or the substance of decision reached" (quoting Braniff 
Airways v. CAB, 379 F.2d 453, 466 (D.C. Cir. 1967)).  See 
also 38 U.S.C. 
§ 7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Court shall "take due account of the rule of 
prejudicial error").   

VCAA requires that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  See Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  While the notice provided to the appellant in 
December 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a supplemental statement of the 
case was provided to the appellant in February 2004.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his service 
connection claim.  In the December 2003 letter, the RO asked 
the veteran to inform the RO about any additional information 
or evidence that he wanted the RO to obtain, and specifically 
advised the veteran that "it may expedite the process if you 
could obtain the copies yourself and forward to us."  In a 
letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  In 
the case of the veteran's claim, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Sutton, 9 Vet. App. 553; Bernard, 4 Vet. App. 
384.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
that might be relevant to the appellant's claim.  VA has 
obtained all service medical records and all indicated post-
service medical records.  VA provided the veteran VA 
examinations and medical opinions.  The evidence otherwise 
contains sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The veteran has indicated in writing (December 2003) that he 
does know of any additional information regarding his claim 
for earlier effective date, and indicated in writing 
(February 2004) that he does not have any additional evidence 
to submit.  Accordingly, no further notice to the appellant 
or assistance in acquiring additional evidence is required by 
the VCAA.    

Moreover, in a February 2004 written submission, the veteran 
specifically waived any further due process regarding his 
claim for an earlier effective date.  Based on the foregoing, 
the Board finds that, in the circumstances of the veteran's 
claim, any additional development or notification would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response; however, the recently enacted Veterans Benefits Act 
of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____). 

II.  Earlier Effective Date for Service Connection for 
Bilateral Pes Planus

In the present case, in a rating decision dated in May 2002, 
the RO granted service connection for bilateral pes planus, 
effective from August 18, 1997, the date the RO determined to 
be the date of receipt of reopened claim.  The grant of 
service connection was on the basis of favorable private 
medical etiology opinion evidence (beginning in November 
1997), recent VA medical opinion evidence of possible 
aggravation of pes planus in service (March 2002), lay 
statements, and the veteran's personal hearing testimony 
(October 1999) regarding the onset of symptoms during basic 
training in service.  

The veteran contends that the effective date for service 
connection for bilateral pes planus should be to 1946 because 
he had no correspondence from VA that indicated that he had 
one year to appeal a 1946 RO rating decision.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110(a), which provides that, unless specifically provided 
otherwise, the effective date of an award based on a claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  The 
implementing regulations provide that the effective date of 
an award of compensation based on new and material evidence 
to reopen claims after a final disallowance will be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(ii), (r) (2003).  A 
claim or application is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p) (2003).

After a review of the evidence, the Board finds that the 
statutory and regulatory provisions are determinative in this 
veteran's appeal for an earlier effective date for service 
connection for bilateral pes planus, so that an effective 
date earlier than August 18, 1997 is not warranted.  The 
record reflects that in November 1946 the RO denied the 
veteran's claim for service connection for pes planus.  A 
letter from the RO dated on November 15, 1946 notified the 
veteran of the RO's denial of service connection for pes 
planus, and included the following statement: "If you are 
dissatisfied with the above decision, it is your privilege to 
enter an appeal therefrom within a year from the date of this 
letter.  Should you decide to enter an appeal it should be 
submitted to this office for certification to the Board of 
Veterans' Appeals.  If received subsequent to the expiration 
of the one-year period mentioned above, it will be considered 
as a new claim."   The record reflects that the veteran did 
not enter an appeal of the November 1946 RO rating decision 
within one year of notice of the decision.  

With regard to the veteran's contention that he had no 
correspondence from VA that indicated that he had one year to 
appeal a 1946 RO rating decision, the test for notice to the 
veteran is not whether the veteran now, over 50 years later, 
still has in his possession the correspondence sent to him in 
November 1946, or whether he recalls receiving correspondence 
over 50 years ago.  The presence of the November 15, 1946 
notice letter to the veteran in the claims file raises the 
presumption of regularity of notice to the veteran of the 
November 1946 rating decision denial of service connection 
for bilateral pes planus, as well as notice that he had one 
year from November 15, 1946 to enter an appeal of the 
decision.  In this regard, the Court has held that "there is 
a presumption of regularity which holds that government 
officials are presumed to have properly discharged their 
official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 
308-09 (1992) (quoting United States v. Chemical Foundation, 
Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  
Unless rebutted by clear evidence to the contrary, VA is 
entitled to the benefit of this presumption.  Id.  The 
veteran's recent assertions, made over 50 years after the 
fact, indicating that either he does not have in his 
possession the letter sent to him by the RO on November 15, 
1946, or that he does not now recall whether he received the 
letter sent to him by the RO on November 15, 1946, does not 
constitute the "clear evidence to the contrary" to rebut 
the presumption of regularity raised by the presence of the 
November 15, 1946 letter in the veteran's claims file.  

Subsequently, in an August 1952 decision, the Board denied 
service connection for bilateral pes planus.  The August 1952 
Board decision was final when issued.  
38 U.S.C.A. § 7104(a), (b); 38 C.F.R. § 20.1100.  

Subsequent to the August 1952 Board decision, in May 1966, 
the veteran entered a claim to reopen service connection for 
bilateral pes planus.  A January 1967 RO rating decision 
denied reopening of a claim for service connection for 
bilateral pes planus.  By letter issued on January 31, 1967, 
the RO notified the veteran of the January 1967 decision, and 
of the right to appeal the decision.  The veteran entered a 
notice of disagreement with this decision in February 1967.  
The RO issued a statement of the case in March 1967.  In a 
statement submitted by the veteran and received by the RO in 
April 1967, the veteran wrote that he wished to submit a 
report from a physician and added "I feel this could justify 
a different decision in this case.  If your decision remains 
unchanged, then I will initiate an appeal to the Board of 
Veterans Appeals."  As there was no further communication 
from the veteran until he submitted a statement in August 
1984 (an application to reopen a claim), the April 1967 
statement is not a timely substantive appeal to the January 
1967 RO decision.  According to 38 C.F.R. § 20.202 (1966), a 
substantive appeal consists of a VA Form 9 (Appeal to Board 
of Veterans' Appeals) or "correspondence containing the 
necessary information."  As the written contentions of April 
1967 did not identify the issue the veteran wished to appeal, 
nor were specific arguments presented relating to errors of 
fact and law, this document can not be construed as a 
substantive appeal to the March 1967 statement of the case.  
See 38 U.S.C.A. § 7105(d).  See 38 C.F.R. § 20.202.  

Following receipt of the August 1984 application to reopen, 
the RO notified the veteran by letter that he must submit new 
and material evidence to reopen his claim.  The veteran did 
not submit any evidence in support of his application to 
reopen his claim or a response to the RO's notice.  He 
requested copies of his service medical records in December 
1991.  No further correspondence was received until his 
August 1997 application to reopen a claim for service 
connection for bilateral pes planus.  

As to the medical evidence of record, the Board finds that 
entitlement to service connection for bilateral pes planus 
arose in November 1997, the date that a favorable private 
medical nexus opinion, dated on November 11, 1997, was 
received by the RO.  Thus, even if the veteran's April 1967 
statement were construed as a substantive appeal, the fact 
remains that there was no supportive medical evidence - in 
1967 or at any time until November 1997 - to show that his 
bilateral pes planus was incurred in or aggravated by 
service, or was otherwise linked to some incident of active 
duty. 

The evidence of record prior to receipt of the favorable 
November 11, 1997 private medical nexus opinion included 
evidence of 3rd degree pes planus at service entrance and 2nd 
degree (less severe) symptomatic pes planus at service 
separation; no treatment for pes planus in service; post-
service (March 1948) private medical evidence of 3rd degree 
symptomatic pes planus; lay statements attesting that the 
veteran did not have symptoms of the feet prior to service 
but experienced foot pain after service; a private medical 
opinion (January 1967) that the veteran's 3rd degree pes 
planus was asymptomatic except under unusual stress such as 
hikes or running with a pack; and a private medical letter 
(March 1967) to the effect that the physician could not 
render an opinion as to the relationship of the veteran's pes 
planus to service because he did not have the service 
records.  Based on this evidence, entitlement to service 
connection did not arise; this evidence does not include 
medical evidence of a nexus between the veteran's current 
bilateral pes planus disability and his service, including 
activities during basic training in service in 1943. 

Such a required medical nexus opinion was not rendered until 
November 1997, and not received into the record until that 
same month and year.  In a November 11, 1997 letter, a 
private physician, M.D.C., D.P.M., wrote the opinion that it 
was "reasonable to assume that" the veteran's current 
chronic plantar fasciitis and arch fatigue syndrome "could 
be a result of his limited service in the infantry," and 
"that there is a reasonable doubt as to whether the Army 
infantry service has caused [the veteran's] prolonged 
discomfort."  Based on this medical opinion, as well as 
additional favorable VA and private medical nexus opinions, 
lay statements, and personal hearing testimony, all received 
after November 1997, the Board reopened the veteran's claim 
(in a March 2000 decision) and the RO granted service 
connection for bilateral pes planus (in the May 2002 rating 
decision on appeal). 

As indicated above, in this case, the date of receipt of the 
veteran's claim to reopen service connection for bilateral 
pes planus was August 18, 1997, and entitlement to service 
connection did not arise until November 11, 1997.  The 
effective date statute's general provision is that the 
effective date of an award for compensation based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor which, in 
this case, is the currently assigned effective date of August 
18, 1997.  38 U.S.C.A. § 5110(a).  The controlling 
implementing regulations also provide that the effective date 
of an award of compensation based on new and material 
evidence to reopen a claim after a final disallowance will be 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(ii), (r). 

Strictly applying the statutory and regulatory provisions, 
November 11, 1997, the date entitlement arose, being a date 
later that receipt of the August 18, 1997 claim to reopen, 
would be the proper date for service connection for bilateral 
pes planus.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.155, 
3.400(q)(ii), (r).  Because the RO has assigned August 18, 
1997 as the effective date for service connection for 
bilateral pes planus, however, the Board will not disturb the 
RO's assignment of effective date.  For the reasons 
indicated, however, because November 11, 1997 is the 


earliest date provided by the effective date statute and 
regulations to which a grant of service connection can be 
made effective, an effective date earlier than August 18, 
1997 is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(q)(ii), (r).  


ORDER

An effective date earlier than August 18, 1997 for a grant of 
service connection for bilateral pes planus is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



